    Case 9:20-cv-00175-MJT Document 8 Filed 10/20/20 Page 1 of 8 PageID #: 190




                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF TEXAS
                                         LURKIN DIVISION

    THE STATE OF TEXAS                                    §
                                                          §
    v.                                                    §              CASE NO. 9:20-cv-00175
                                                          §              JUDGE MICHAEL TRUNCALE
    CESSNA 560 CITATION JET BEARING                       §
    SERIAL NUMBER 560-0068 AND                            §
    ASSIGNED AND DISPLAYING                               §
    REGISTRATION/TAIL NUMBER                              §
    N569LM                                                §

                                 ORDER SETTING CIVIL ACTION FOR
                                RULE 16 MANAGEMENT CONFERENCE

         This Order shall govern proceedings in this case. The following deadlines are hereby set:

         1.       Rule 26(f) Attorney Conference on or before November 2, 2020.

         2.       Complete initial mandatory disclosures required by this Order: 10 days after deadline
                  for Rule 26(f) Attorney Conference.

         3.       File joint report of attorney conference: 14 days after deadline for Rule 26(f) Attorney
                  Conference. This should follow initial mandatory disclosures, so a realistic proposal
                  regarding depositions and other discovery can be included.

         4.       The case is SET for a Rule 16 Case Management Conference on November 20, 2020
                  at 11:00 a.m., via telephone. Dial-in instructions for the call are as follows:

                  Dial-In #: 877-336-1839
                  Access Code/Pass Code: 3061359#

                  Lead counsel for each party, with authority to bind their respective clients, and all
                  unrepresented parties, shall be present. 1 Continuance of the Management Conference
                  will not be allowed absent a showing of good cause. 2


1
 Local counsel may appear in lieu of lead counsel so long as local counsel has sufficient knowledge of the facts and has
authority to bind the client.
2
 Before the Case Management Conference, counsel and unrepresented parties should review the most recent versions
of the Federal Rules of Civil Procedure and the Local Rules for the Eastern District of Texas. The Local Rules are
available on the Eastern District of Texas website (www.txed.uscourts.gov).

                                                                                                               Page 1
 Case 9:20-cv-00175-MJT Document 8 Filed 10/20/20 Page 2 of 8 PageID #: 191




                              INITIAL MANDATORY DISCLOSURES

       Initial Mandatory Disclosures pursuant to Rule 26(a)(1) shall be completed not later than ten days
after the deadline for the Rule 26 Attorney Conference and shall include the following:

    1. The correct names of the parties to the action.

    2. The name and, if known, the address and telephone number of any potential parties to the action.

    3. The name and, if known, the address and telephone number of persons having knowledge of facts
       relevant to a claim or defense of any party, a brief characterization of their connection to the case
       and a fair summary of the substance of the information known by such person. This may be
       combined with the list of persons required under Rule 26(a)(1)(A)(i) so that two lists are not
       needed.

    4. The records or the authorizations described in Local Rule CV-34.

    5. A copy of all other documents, electronically stored information, witness statements, and tangible
       things in the possession, custody, or control of the disclosing party that are relevant to a claim or
       defense of any party. This may be combined with disclosures under Rule 26(a)(1)(A)(ii) so that
       duplication is avoided. Parties are encouraged to agree upon provision of information by
       electronic means.

      See Local Rule CV-26(d) for meaning of “relevant to the claim or defense of any party.” A party
that fails to timely disclose such information will not, unless such failure is harmless, be permitted
to use such evidence at trial, at a hearing, or in support of a motion. A party is not excused from
making its disclosures because it has not fully completed its investigation of the case.

         Early Rule 34 requests may be delivered in compliance with Rule 26(d)(2). See Fed. R. Civ. P.
26(d)(2). But, these requests are not considered served until the Rule 26(f) Attorney Conference has
occurred. All other discovery shall not commence until the Rule 26(f) Attorney Conference, (see Fed.
R. Civ. P. 26(d), 34) except that depositions may be taken by agreement, and Initial Mandatory
Disclosure shall occur, before the Rule 16 Management Conference, so that counsel is in a position to
intelligently discuss additional required discovery, and scheduling of the case. Following the Rule 16
Management Conference, the court will enter a Scheduling Order setting deadline controlling disposition
of the case.

         The fact that the Scheduling Order will have a deadline for completion of discovery is NOT an
invitation, or authorization, to withhold documents or information required to be disclosed as part of
initial mandatory disclosures, under the guise of “supplementation.” Attorneys are expected to review
their clients’ files and to conduct at least preliminary interviews of their clients and potential witnesses


                                                                                                    Page 2
 Case 9:20-cv-00175-MJT Document 8 Filed 10/20/20 Page 3 of 8 PageID #: 192




under their control, so as to fully comply with the Initial Mandatory Disclosure requirements by the
deadline set in this Order.

        These procedures should allow witnesses to be efficiently deposed, experts to be timely identified
and prepared to testify, and any follow-up paper discovery to be completed by the deadline set for
completion of discovery. The court expects that, in most cases, after reading the pleadings and reviewing
the opposing party’s initial disclosures an attorney should be alerted to any remaining information that
should have been disclosed. A frank discussion of the issues and discovery during the Rule 26 Attorney
Conference should inform counsel about the information that will be provided by agreement and whether
there are disputes that should be brought before the court at the Rule 16 Management Conference. A
party asserting that any information is confidential should immediately apply to the court for entry of a
Protective Order. Unless a request is made for modification, the court will use its standard Protective
Order, found on ED Texas website at Judges / Judge Michael Truncale / Standard Forms.

                              RULE 26(f) ATTORNEY CONFERENCE
                               AND JOINT CONFERENCE REPORT

        Rule 26(f) requires attorneys of record and all unrepresented parties to confer and attempt in
good faith to agree on a proposed Scheduling Order (see Appendix 1) and to electronically file a joint
report outlining their proposals. The conference may be by telephone.

        Before commencing the Rule 26(f) Attorney Conference, counsel must discuss settlement
options with their clients, including whether an offer or demand should be made at the Rule 26(f)
Attorney Conference. Counsel should also inquire whether their clients are amenable to trial before a
United States Magistrate Judge. Parties willing to consent should file the appropriate form electronically
(see form on Eastern District of Texas website) as soon as possible, so that the case can be reset for
management conference before the magistrate judge to whom the case is assigned.

       The parties must include the following matters in the Joint Conference Report:

        1.      A brief factual and legal synopsis of the case.

        2.      The jurisdictional basis for this suit.

        3.      Confirm that initial mandatory disclosures required by Rule 26(a)(1) and this Order have
                been completed.

        4.      Proposed Scheduling Order deadlines. Appendix 1 has the standard deadlines. Explain
                any deviations from standard schedule. Now is the time to inform the court of any
                special complexities or need for more time before the trial setting. The standard
                schedule is planned so that there is time to rule on dispositive motions before parties
                begin final trial preparation.


                                                                                                  Page 3
 Case 9:20-cv-00175-MJT Document 8 Filed 10/20/20 Page 4 of 8 PageID #: 193




        5.        If the parties agree that mediation is appropriate, and the parties can agree upon a
                  mediator, the name, address, and phone number of that mediator, and a proposed deadline
                  should be stated. An early date is encouraged to reduce expenses. The court may appoint
                  a mediator upon request.

        6.        What changes, if any, should be made to the limitations on discovery imposed by
                  the rules, including number of depositions and interrogatories.

        7.        The identity of persons expected to be deposed.

        8.        Any issues relating to disclosure or discovery of electronically stored information,
                  including the form or forms in which it should be produced.

        9.        Any agreements or disputes relating to asserting claims of privilege or preserving
                  discoverable information, including electronically stored information and any
                  agreements reached under Federal Rule of Evidence 502.

        10.       Whether any other orders should be entered by the court pursuant to Federal Rule of Civil
                  Procedure 26(c) or 16(b), (c).

        11.       The expected length of trial and whether it will be to a jury or the bench.

        12.       The names of the attorneys who will appear on behalf of the parties at the Management
                  Conference (the appearing attorney must be an attorney of record and have full authority
                  to bind the client).

        13.       Any other matters that counsel deem appropriate for inclusion in the Joint Conference
                  Report.

                           SAFEGUARDING PERSONAL INFORMATION

        The Judicial Conference of the United States has implemented policies to protect sensitive
private information about parties, witnesses, and others involved in a civil, criminal, or bankruptcy case.
To that end, all documents filed with the court and made available to the public, whether electronically
or on paper, should limit certain information as follows:

        •     for Social Security numbers, use only the last four digits;
        •     for financial account numbers, use only the last four digits;
        •     for names of minor children, use only their initials;
        •     for dates of birth, use only the year; and
        •     (in criminal cases) for home addresses, use only the city and state.

       If such information is elicited during testimony or other court proceedings, it will become available
to the public when the official transcript is filed at the courthouse unless and until it is redacted. The


                                                                                                    Page 4
 Case 9:20-cv-00175-MJT Document 8 Filed 10/20/20 Page 5 of 8 PageID #: 194




better practice is for you to avoid introducing this information into the record in the first place. Please
take this into account when questioning witnesses or making other statements in court.

                                         SIGNED this 20th day of October, 2020.




                                                                         ____________________________
                                                                         Michael J. Truncale
                                                                         United States District Judge




                                                                                                   Page 5
    Case 9:20-cv-00175-MJT Document 8 Filed 10/20/20 Page 6 of 8 PageID #: 195




                                                     APPENDIX 1

                            PROPOSED SCHEDULING ORDER DEADLINES

       The following actions shall be completed by the date indicated. 3 The dates indicated are the
standard for most cases. Counsel should be prepared to explain the need for requested changes.

______________________                         Deadline for Motions to Transfer.
(1 week after mgmt conf.)

______________________                         Deadline to add parties without leave of court.
(6 weeks after mgmt conf.)

______________________                         If parties plan to mediate, state date parties propose. This should
                                               be as early as possible, to avoid expense.

______________________                         Deadline to designate expert witnesses and reports on issues
(10 weeks after mgmt conf.)                    for which the party bears the burden of proof, pursuant to Federal
                                               Rule of Civil Procedure 26(a)(2) and Local Rule CV-26(b).

______________________                         Deadline for Plaintiffs to file amended pleadings. A motion
(12 weeks after mgmt conf.)                    for leave to amend is not necessary.

7 weeks after disclosure                       Deadline to object to any other party’s expert witnesses.
of an expert is made                           Objections shall be made by a motion to strike or limit expert
                                               testimony and shall be accompanied by a copy of the expert’s
                                               report in order to provide the court with all the information
                                               necessary to make a ruling on any objection. The court will not
                                               accept objections to experts filed in any form—i.e., Motions in
                                               Limine—after this date. 4

                                               Expert reports should include the categories of information set
                                               out in Federal Rule of Civil Procedure 26(a)(2)(B)(i)-(vi) and
                                               26(a)(2)(C)(i)-(ii). Challenges to expert reports include those set
                                               out in Federal Rule of Evidence 702(a)-(d) and 703.


______________________                         Deadline for Defendant’s final amended pleadings. A motion
(14 weeks after mgmt conf.)                    for leave to amend is not necessary.

3
 If a deadline falls on a Saturday, Sunday, or a legal holiday as defined in Federal Rule of Civil Procedure 6, the effective
date is the first federal court business day following the deadline imposed.
4
  This requirement has two goals: (1) to encourage early disclosure of experts so that if one is struck, the party will have
time to find another; and (2) to avoid the gamesmanship that has become common as parties attempt to disqualify experts
with a Motion in Limine thus distracting opponents during final trial preparations and perhaps even blocking testimony
required to establish a claim or defense.

                                                                                                                    Page 6
    Case 9:20-cv-00175-MJT Document 8 Filed 10/20/20 Page 7 of 8 PageID #: 196




______________________                    Deadline to designate expert witnesses and reports on issues
(16 weeks after mgmt conf.)               issues for which the party does not bear the burden of proof,
                                          pursuant to Federal Rule of Civil Procedure 26(a)(2) and Local
                                          Rule CV-26(b).

______________________                    Deadline for Motions to Dismiss, Motions for Summary
(24 weeks after mgmt conf.)               Judgment, or other dispositive motions.

______________________                    All discovery shall be commenced in time to be completed
(28 weeks after mgmt conf.)               by this date.

______________________                    Notice of intent to offer certified records
(9 weeks before Final Pretrial)

______________________                    Counsel and unrepresented parties are each responsible for
(8 weeks before Final Pretrial)           contacting opposing counsel and unrepresented parties to
                                          determine how they will prepare the Joint Final Pretrial Order
                                          and Joint Proposed Jury Instructions and Verdict Form (or
                                          Proposed Findings of Fact and Conclusions of Law in non-jury
                                          cases).

                                          To avoid the cost of designating deposition extracts and objecting
                                          to same, counsel shall discuss witnesses who have to be presented
                                          by deposition. Counsel should agree on a list of witnesses whom
                                          each counsel will subpoena, or if beyond the subpoena range (see
                                          Federal Rule of Civil Procedure 45), whom each counsel will
                                          arrange to have present at trial.

______________________                    For witnesses who are not going to be called live, oral and
(4 weeks before Final Pretrial)           video deposition designations due. Each party who proposes to
                                          offer a deposition by video shall serve on all other parties a
                                          disclosure identifying the line and page numbers to be offered.
                                          All other parties will have seven calendar days to serve a
                                          response with any objections and requesting line and page
                                          numbers to be offered. Counsel must consult on any objections,
                                          and only those which cannot be resolved shall be presented to the
                                          court. 5 The party who filed the initial video deposition
                                          designation is responsible for preparation of the final edited video
                                          in accordance with all parties’ designations, and the court’s
                                          rulings on objections. (Designations are not to be made for
                                          witnesses who will appear live, nor for impeachment on cross-
                                          examination.)



5
 Opposing counsel shall confer to determine whether objections can be resolved without a court ruling. The court
needs a copy of the pertinent deposition to rule on any objection.
                                                                                                        Page 7
    Case 9:20-cv-00175-MJT Document 8 Filed 10/20/20 Page 8 of 8 PageID #: 197




______________________                      File unresolved objections to oral and video deposition
(2 weeks before Final Pretrial)             extracts.

______________________                      Motions in Limine due.
(3 weeks before Final Pretrial)             Deadline to file Joint Final Pretrial Order. (Obtain form for
                                            Exhibit List from Eastern District’s website.)

_______________________                     Response to Motions in Limine due. 6
(2 weeks before Final Pretrial)             File Proposed Jury Instructions/Verdict Form (or Proposed
                                            Findings of Fact and Conclusions of Law).

Date will be set by court.                  If numerous objections are filed the court may set a hearing to
Usually within 10 days prior                consider all pending motions and objections.
to Final Pretrial.

      07/15/2021
________________________                    Final Pretrial at 9:00 a.m. in Courtroom 2, Jack Brooks Federal
                                            Courthouse, 300 Willow Street, Beaumont, Texas. Date parties
                                            should be prepared to try case. Provide court with two copies of
                                            Exhibit List, using form from District Clerk’s Office. Absent
                                            agreement of the parties, this should not have exhibits which
                                            were not listed in the Final Pretrial Order.

      07/19/2021
________________________                    9:00 a.m. Bench trial at the Ward R. Burke Federal Courthouse,
                                            104 N. Third Street, Lufkin, Texas. Case will then be tried in
                                            order with other cases on the docket. Depending on disposition
                                            of other cases on court’s docket, jury selection may be the
                                            following week. About a month before Final Pretrial, counsel
                                            may wish to consult with opposing counsel for the other cases on
                                            the month’s docket to determine whether their cases are likely to
                                            settle.




6
  To save time and space, respond only to items objected to. All others will be considered to be agreed. Opposing
counsel shall confer in an attempt to resolve any dispute over the motions in limine within five calendar days of the
filing of any response. The parties shall notify the court of all issues which are resolved.
                                                                                                             Page 8
